Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.655 Page 1 of 7




           PLAINTIFFS’ EXHIBIT 6

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

  James Rutherford; and, The Association 4 Equal Access, Individually and
                on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.656 Page 2 of 7


 1                      UNITED STATES DISTRICT COURT

 2                    SOUTHERN DISTRICT OF CALIFORNIA

 3     ________________________

 4     JAMES RUTHERFORD; and         )        Case No. 18-cv-435 JLS (BGS)

 5     THE ASSOCIATION 4 EQUAL )

 6     ACCESS,                       )

 7                 Plaintiffs,       )

 8           vs.                     )

 9     EVANS HOTELS, LLC,            )

10                 Defendant.        )

11     ________________________)

12

13

14

15

16                     DEPOSITION OF THOMAS MOHRLOCK

17                         San Diego, California

18                      Wednesday, October 31, 2018

19                                   Volume 1

20

21     Reported by:

22     LESLIE JOHNSON

23     RPR, CCRR, CSR No. 11451

24     Job No.: 3065526

25     PAGES 1 - 24

                                                                  Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.657 Page 3 of 7


 1                      UNITED STATES DISTRICT COURT

 2                    SOUTHERN DISTRICT OF CALIFORNIA

 3     _________________________

 4     JAMES RUTHERFORD; and           )       Case No. 18-cv-435 JLS (BGS)

 5     THE ASSOCIATION 4 EQUAL         )

 6     ACCESS,                         )

 7                  Plaintiffs,        )

 8           vs.                       )

 9     EVANS HOTELS, LLC,              )

10                  Defendant.         )

11     _________________________)

12

13

14

15

16           DEPOSITION OF THOMAS MOHRLOCK, Volume 1, taken on

17     behalf of Plaintiff, at 550 West C Street, Suite 800,

18     San Diego, California, beginning at 10:10 a.m. and

19     ending at 10:35 a.m., on Wednesday, October 31, 2018,

20     before LESLIE JOHNSON, Certified Shorthand Reporter

21     No. 11451.

22

23

24

25

                                                                  Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.658 Page 4 of 7


 1     APPEARANCES:
 2
 3     For Plaintiffs:
 4           KAZEROUNI LAW GROUP, APC
 5           BY: MATTHEW M. LOKER, ESQ. (Telephonically)
 6           245 Fischer Avenue, Unit D1
 7           Costa Mesa, California 92626
 8           (800)400-6808
 9           ml@kazlg.com
10
11     For Defendant:
12
13           KLINEDINST
14           BY: NADIA P. BERMUDEZ, ESQ.
15           501 West Broadway, Suite 600
16           San Diego, California 92101
17           (619)239-8131
18           nbermudez@klinedinstlaw.com
19     Also Present:
20           ANDREW K. PULS, Evans Hotels Corporate Counsel
21
22
23
24
25

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.659 Page 5 of 7


 1                                I N D E X

 2

 3     WITNESS                                               EXAMINATION

 4     THOMAS MOHRLOCK

 5     Volume 1

 6

 7                 BY MR. LOKER                                          5

 8

 9                                  EXHIBITS

10                              (None Offered)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.660 Page 6 of 7


 1                  THE WITNESS:     The way you're describing it

 2     isn't accurate because you can have a reservation for a

 3     room type that is not hard-blocked.                  You can have a

 4     reservation that is hard-blocked.

 5                  Hard-blocking is basically done out of

 6     necessity.     For instance, if you reserve an accessible

 7     room, it must be hard-blocked.            So you cannot reserve an

 8     accessible room without it being hard-blocked.

 9     BY MR. LOKER:

10             Q    I see.   Okay.    I understand now.            I appreciate

11     it.

12                  Let's see.     I'm just flipping through my notes

13     here.

14                  My understanding is that you did not receive

15     training for the hard-blocking process; is that right?

16                  MS. BERMUDEZ:     Objection.            Misstates

17     testimony.

18                  You can answer.

19                  THE WITNESS:     I have plenty of -- received

20     plenty of training regarding hard-blocking.

21     BY MR. LOKER:

22             Q    Oh, okay.

23                  Is there a particular -- one of the three

24     Evans Hotels that you're, I guess, based at or assigned

25     to?

                                                                        Page 19

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-9 Filed 01/10/19 PageID.661 Page 7 of 7


 1                        REPORTER'S CERTIFICATION

 2                 I, Leslie Johnson, a Certified Shorthand

 3     Reporter of the State of California, do hereby certify:

 4                 That the foregoing proceedings were taken

 5     before me at the time and place herein set forth; that

 6     any witnesses in the foregoing proceedings, prior to

 7     testifying, were administered an oath; that a record of

 8     the proceedings was made by me using machine shorthand

 9     which was thereafter transcribed under my direction;

10     that the foregoing transcript is a true record of the

11     testimony given.

12                 Further, that if the foregoing pertains to

13     the original transcript of a deposition in a Federal

14     Case, before completion of the proceedings, review

15     of the transcript [ ] was [ ] was not requested.

16     I further certify I am neither financially interested in

17     the action nor a relative or employee of any attorney or

18     any party to this action.

19                 IN WITNESS WHEREOF, I have this date

20     subscribed my name.

21     Dated:   November 13, 2018

22

23

24              <%6637,Signature%>

25              LESLIE JOHNSON, CSR No. 11451, RPR, CCRR

                                                                 Page 24

                                Veritext Legal Solutions
                                     866 299-5127
